Citation Nr: 1033239	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-13 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation based on loss of 
use of the right upper extremity.

2.  Entitlement to special monthly compensation based on loss of 
use of the left upper extremity.

3.  Entitlement to special monthly compensation based on loss of 
use of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center (RO) 
in Philadelphia, Pennsylvania, which denied entitlement to 
service connection for loss of use of the upper and lower 
extremities.  (The Board notes that an April 1998 rating decision 
had previously granted entitlement to special monthly 
compensation based on loss of use of the right lower extremity, 
and such award was not disrupted by the May 2006 rating 
decision.)

In a May 2008 rating decision, the RO granted service connection 
for cervical radiculopathy of the right upper extremity (at a 20 
percent rating under Diagnostic Code 8512), cervical 
radiculopathy of the left upper extremity (at a 40 percent rating 
under Diagnostic Code 8512), and lumbar radiculopathy of the left 
lower extremity (at a 30 percent rating under Diagnostic Code 
8521).  (The Board notes that this summary incorporates the 
corrective action taken by a September 2009 rating decision with 
regard to the rating for lumbar radiculopathy of the left lower 
extremity.)  In November 2008, the Veteran filed a notice of 
disagreement with regard to the initial ratings assigned for 
cervical radiculopathy of the left upper extremity and lumbar 
radiculopathy of the left lower extremity.  In September 2009, 
the RO issued a statement of the case with regard to these two 
issues, as well as for an unrelated third issue (entitlement to a 
disability rating in excess of 40 percent for lumbar laminectomy 
and fusion).  However, the Veteran did not file a substantive 
appeal with regard to these three increased rating claims.  As 
such, those claims are not before the Board.  In light of the 
above, the Board has rephrased the current issues as listed on 
the title page to better reflect the claims on appeal.

The Veteran was scheduled to present testimony at a Central 
Office hearing before a Veterans Law Judge in July 2010.  
However, the Veteran failed to report to the hearing.  As the 
record does not contain further explanation as to why the Veteran 
failed to report to the hearing, or a request to reschedule the 
hearing, the Board deems the Veteran's request for such a hearing 
to be withdrawn.  See 38 C.F.R. § 20.702 (2009).

For reasons explained below, the issues of entitlement to special 
monthly compensation based on loss of use of the left upper 
extremity and the left lower extremity are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

The competent medical evidence of record reflects that the 
Veteran does not have loss of use of the right upper extremity, 
as he has demonstrated a level of function in his right arm and 
hand which exceeds the functional capacity of an amputation stump 
with prosthesis.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss of 
use of the right upper extremity are not met.  38 C.F.R. §§ 1114, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 4.63 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2006 letter issued prior to the 
decision on appeal, and in a July 2008 letter, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The July 
2008 letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was last 
readjudicated in September 2009, at which time the Veteran was 
provided notice of the regulations pertaining to special monthly 
compensation based on loss of use of a hand or foot.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records and statements from private physicians, 
Congressional correspondence, paperwork regarding adaptive 
equipment for a motor vehicle, and Social Security Administration 
(SSA) records.

In this case, the claim was originally characterized as service 
connection for loss of use, but has subsequently been 
recharacterized since service connection for the both upper 
extremities and the left lower extremity have been established 
during the course of the appeal; however, loss of use of those 
extremities has not been established.  The Veteran was notified 
and aware of the evidence needed to substantiate his claim for 
service connection, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

Although the Veteran was not provided notice of the regulations 
pertaining to special monthly compensation based on loss of use 
of a hand or foot until the supplemental statement of the case in 
September 2009, the Veteran's correspondence reflects actual 
knowledge of what is needed to establish entitlement to the 
benefits he seeks.  See Mlechick v. Mansfield, 503 F.3d 1340, 
1345 (Fed.Cir.2007) (a notice error is not prejudicial when the 
claimant has actual knowledge of the evidence needed to 
substantiate a claim).  Specifically, in correspondence received 
in November 2008, the Veteran provided detailed argument, noted 
transcription errors concerning right versus left lower 
extremity, and explained why he believed he was entitled to 
special monthly compensation based on loss of use of his 
extremities.  Thus, he was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not shown 
to have any effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Special monthly compensation is payable when the Veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or both feet, hands, legs, 
or arms.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

For the purposes of special monthly compensation, loss of use of 
a hand, foot, or extremity will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance, propulsion, etc., 
in the case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i) 
and (b)(1), 4.63.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 31/2 inches or 
more.  Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On applications for adaptive equipment for a motor vehicle dated 
in July 1995, December 1999, June 2002, March 2003, and September 
2005, no loss of use of the Veteran's right arm or hand was ever 
noted.

The Veteran underwent a VA spine examination in March 2006.  On 
that occasion, he initially reported that he could not move his 
right upper extremity.  It was noted that he did not wear any 
braces on his hands.  For the examination, he held a straight 
cane on the right side when ambulating without his wheelchair.  
With minimal assistance on the right side to remove the sleeve, 
he was able to doff his jacket and pull on his shirt.  When asked 
why he could not remove his shirt by himself, he stated that his 
left arm did not work and his right arm was painful at the 
shoulder and he could not reach overhead.  Inspection did not 
reveal any disuse atrophy of any of his muscle groups.  Passive 
range of motion in both the right shoulder and right elbow was 
normal.  Upon performing passive range of motion, the examiner 
encouraged the Veteran to perform active range of motion, and the 
Veteran was able to flex his right shoulder up to 90 degrees, 
then stated that he could not do any more and refused to continue 
further.  Grip strength was fair minus; however, it was noted 
that the Veteran did not put forth any effort, as the examiner 
did not notice any muscle contractions anywhere (despite the 
Veteran's contention that he was using all of his strength).

The March 2006 VA examiner concluded that it was obvious (based 
on the current examination as well as previous reports) that the 
Veteran had some limitations in his functional capacity due to 
pain, but that this was extremely inconsistent.  He further noted 
that the Veteran's neurological deficits did not appear to be 
severe enough to cause atrophy, as there was no disuse atrophy of 
the muscles seen.  The examiner noted that the Veteran had been 
dependent on his wife in all of his activities of daily living 
(including assistance with bathing and dressing) and transfers, 
but also noted that the Veteran had a power chair and was waiting 
for a van or van modifications which would hopefully increase his 
functional mobility.  The examiner stated that a definite 
statement could not be made regarding the loss of use of all four 
extremities in terms of manual muscle strength, though it 
appeared the Veteran was dependent in his activities of daily 
living.

The Veteran underwent a VA peripheral nerves examination in April 
2008.  On that occasion, he stated that his right arm condition 
had started within a few months of his December 1982 motor 
vehicle accident, with gradual worsening over the years, but that 
it started getting significantly worse around 2007.  He described 
pain radiating from his posterior neck down his right 
posterolateral arm down to all five fingers, with the index and 
middle fingers having the worst symptoms.  The Veteran reported 
having flare-ups of his right arm condition several times a day, 
notably precipitated by activity and aggravated by continued 
activity.  These flare-ups included pain, weakness, fatigue, and 
functional loss.  He also admitted to right upper extremity 
paresthesias, dysthesias, and other sensory abnormalities, 
including numbness and weakness.

Neurological examination of the Veteran's right upper extremity 
in April 2008 revealed diminished sensation with monofilament 
testing of the thumb and second finger, and hypersensitivity of 
the third, fourth, and fifth fingers.  He also had diminished 
sensation of the posterolateral right upper arm.  The Veteran had 
normal strength of the right upper extremity before repetitive 
use (5/5) and decreased strength of the right upper extremity 
after repetitive use (4+/5) with each of the following: hand 
grip; flexion, extension, and abduction of all five fingers; 
flexion and extension of the wrist; supination and pronation of 
the forearm; flexion and extension of the elbow; and flexion, 
extension, abduction, adduction, internal rotation, and external 
rotation of the shoulder.  He also demonstrated a 3+ biceps 
reflex, 1+ triceps reflex, and 2+ brachioradialis reflex.  The 
Veteran had a normal finger to nose, finger to thumb, and 
alternating hand movements of the right upper extremity.  It was 
noted that he appeared to have both sensory and motor impairment 
predominantly of the nerves originating from the C8 nerve root 
supplying the right upper extremity causing neuralgia and 
paralysis.  Significantly, the Veteran demonstrated normal 
passive and active range of motion of all joints of the right 
upper extremity, with normal movement against gravity and against 
strong resistance.  He had no painful motion with range of motion 
of all joints of the right upper extremity, and no additional 
limitation of range of motion or function by pain, fatigue, 
weakness, or lack of endurance.

Significantly, it was noted that the Veteran's right arm 
condition had a minimal effect on his daily activities, as the 
Veteran reported that his right arm was the extremity that 
bothered him the least of his four extremities.  The April 2008 
VA examiner diagnosed the Veteran with right upper extremity 
cervical radiculopathy, with functional loss of use characterized 
as minimal.

The Board acknowledges that the medical evidence of record 
reflects the Veteran's ongoing complaints of intermittent pain, 
numbness, and weakness in his right arm, hand, and fingers.  
However, as outlined above, the Veteran has already been awarded 
service connection for cervical radiculopathy of the right upper 
extremity, at a 20 percent rating under Diagnostic Code 8512, 
effective November 16, 2005.  Diagnostic Code 8512 pertains to 
impairment of the lower radicular group and provides that a 20 
percent rating is warranted for mild incomplete paralysis of a 
major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8512 
(2009).  In November 2008, while filing a notice of disagreement 
with regard to other issues, the Veteran explicitly stated that 
he entirely agreed with the grant of service connection for 
cervical radiculopathy of the right upper extremity, including 
the 20 percent rating assigned to that condition.

In the current case, the competent medical evidence of record 
reflects that the Veteran does not have loss of use of the right 
upper extremity, as he has demonstrated a level of function in 
his right arm and hand which exceeds the functional capacity of 
an amputation stump with prosthesis.  Specifically, the Veteran 
demonstrated his ability to hold a cane in his right hand at the 
March 2006 examination.  Testing at his March 2006 examination 
revealed normal passive range of motion in his right shoulder and 
right elbow, active range of motion of his right shoulder to 90 
degrees, and no disuse atrophy of his muscles.  At his April 2008 
examination, the Veteran reported having flare-ups of his right 
arm condition several times a day which were precipitated by 
activity and aggravated by continued activity.  Testing at his 
April 2008 examination revealed normal strength of his right 
upper extremity before repetitive use (5/5) and only slightly 
decreased strength of his right upper extremity after repetitive 
use (4+/5), as well as normal finger to nose, finger to thumb, 
and alternating hand movements of the right upper extremity; 
normal passive and active range of motion of all joints of the 
right upper extremity; normal movement against gravity and 
against strong resistance; no painful motion with range of motion 
of all joints of the right upper extremity; and no additional 
limitation of range of motion or function by pain, fatigue, 
weakness, or lack of endurance.

While the March 2006 VA examiner concluded that it was obvious 
that the Veteran had some limitations in his functional capacity 
due to pain, this was noted to be extremely inconsistent, and the 
examiner could not make a definite statement regarding the loss 
of use of all four extremities in terms of manual muscle 
strength.  While the April 2008 VA examiner noted that the 
Veteran had functional loss of use of his right upper extremity 
due to cervical radiculopathy, such "loss of use" was 
characterized as minimal, as the Veteran's right arm condition 
was noted to have only a minimal effect on his daily activities.  
Indeed, in his November 2008 statement, the Veteran affirmed the 
20 percent rating assigned to his cervical radiculopathy of the 
right upper extremity, which reflects only mild incomplete 
paralysis of a major extremity.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (2009).  As a result, the Board concludes 
that VA's definition of "loss of use" has not been shown in the 
current case for the Veteran's right upper extremity, based upon 
the VA examination findings as well as the Veteran's own 
affirmation.  See 38 C.F.R. §§ 3.350(a)(2)(i) and (b)(1), 4.63.

In summary, while the evidence reflects that the Veteran does 
have impaired function in his right upper extremity, such 
impairment has been characterized as minimal and mild and 
therefore does not meet the "loss of use" standard outlined in 
38 C.F.R. §§ 3.350(a)(2)(i) and 4.63.  As a result, entitlement 
to an award of special monthly compensation based on loss of use 
of the right upper extremity is not warranted.  See 38 U.S.C.A. 
§ 1114; 38 C.F.R. § 3.350.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to special monthly compensation based on loss of use 
of the right upper extremity is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to special monthly compensation based on 
loss of use of the left upper extremity and the left lower 
extremity.

The medical evidence of record reflects the Veteran's ongoing 
complaints of intermittent pain, numbness, and weakness in his 
left upper extremity and left lower extremity.

Under 38 C.F.R. § 4.63 loss of use of a hand or a foot, for the 
purpose of special monthly compensation, will be held to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function of the hand or foot, whether the acts 
of grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with prosthesis.  
Subsection (b) of this provision states that complete paralysis 
of the external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be taken 
as loss of use of the foot.

At his April 2008 VA peripheral nerves examination, the Veteran 
had decreased strength of the left upper extremity before 
repetitive use (4/5) and further decreased strength of the left 
upper extremity after repetitive use (3+/5).  Despite the Veteran 
demonstrating normal passive and active range of motion of all 
joints of the left upper extremity, it was noted that his left 
upper extremity condition had a severe effect on his daily 
activities.  The April 2008 VA examiner diagnosed the Veteran 
with left upper extremity cervical radiculopathy, with functional 
loss of use characterized as severe.

Also at his April 2008 VA peripheral nerves examination, the 
Veteran had slightly decreased strength of the left lower 
extremity before repetitive use (4+/5) and significantly 
decreased strength of the left lower extremity after repetitive 
use (4/5).  Despite the Veteran demonstrating normal passive and 
active range of motion of all joints of the left lower extremity, 
it was noted that his left lower extremity condition had a 
moderate effect on his daily activities.  The April 2008 VA 
examiner diagnosed the Veteran with left lower extremity lumbar 
radiculopathy, with functional loss of use characterized as 
moderate.

It is unclear based on the examination findings and the 
terminology used by the examiner whether loss of use of the left 
upper and lower extremities as defined in 38 C.F.R. § 4.63 
exists.  On remand, a new examination should be conducted to 
determine whether the Veteran, in fact, has loss of use of the 
left upper extremity or left lower extremity for VA purposes.  In 
this regard, the examiner should state whether the Veteran's 
function of the left upper extremity or left lower extremity 
would be equally well served by an amputation stump at the site 
of election below the elbow or knee with the use of a suitable 
prosthetic appliance.  Likewise, the examiner should also specify 
whether the current level of function in the Veteran's left upper 
extremity or left lower extremity exceeds the functional capacity 
of an amputation stump with prosthesis.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As a final matter, the Board notes that the Veteran was provided 
notice of the regulations pertaining to special monthly 
compensation based on loss of use of a hand or foot in the 
September 2009 supplemental statement of the case, but he did not 
receive a VCAA notice specifically outlining those regulations.  
Although such was not prejudicial to the decided issue, as remand 
is being ordered for additional reasons, there is no harm in 
curing any defect with respect to the issues being remanded.  
Thus, on remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
special monthly compensation based on loss 
of use of an extremity.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, both VA and private, who have 
treated him for loss of use of the left 
upper and lower extremities since February 
2006.  After securing any necessary 
release, the RO should obtain any relevant 
records identified by the Veteran.

3.  Schedule the Veteran for a VA 
peripheral nerves examination to determine 
whether the Veteran suffers from loss of 
use of the left upper and lower 
extremities as defined by 38 C.F.R. 
§ 4.63.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  

(a)	Following review of the claims file 
and examination of the Veteran, the 
examiner should indicate whether the 
Veteran has loss of use of the left 
upper extremity or left lower extremity 
for VA purposes.  In this regard, the 
examiner should state whether the 
Veteran's function of the left upper 
extremity or left lower extremity would 
be equally well served by an amputation 
stump at the site of election below the 
elbow or knee with the use of a 
suitable prosthetic appliance.  
Likewise, the examiner should also 
specify whether the current level of 
function in the Veteran's left upper 
extremity or left lower extremity 
exceeds the functional capacity of an 
amputation stump with prosthesis.  
(b)	The examiner should also review the 
findings on the April 2008 examination 
and indicate whether such findings were 
consistent with loss of use (function 
of the left upper extremity or left 
lower extremity would be equally well 
served by an amputation stump at the 
site of election below the elbow or 
knee with the use of a suitable 
prosthetic appliance) at that time.  
(c)	A rationale for all opinions 
expressed should be provided.

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed to the 
extent possible, the record should again 
be reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


